383 P.2d 317 (1963)
Rex HUBBARD, Plaintiff in Error,
v.
The PEOPLE of the State of Colorado, Defendant in Error.
No. 20557.
Supreme Court of Colorado. En Banc.
July 8, 1963.
Rex Hubbard, pro se.
Duke W. Dunbar, Atty. Gen., Frank E. Hickey, Deputy Atty. Gen., George W. Nicastro, Sp. Asst. Atty. Gen., Denver, for defendant in error.
HALL, Justice.
Here we refer to the plaintiff in error as defendant.
On October 4, 1961, the defendant was charged by information with, on September 26, 1961, having:
(1) broken into and entered the premises known as the Charcoal Burger Cafe located at 4660 No. Nevada Avenue, Colorado Springs, El Paso County, Colorado, with the intent to commit larceny, and
(2) stolen monies and merchandise from said premises of the value of *318 $100.00, the same being the property of one Bill Mahaffey.
The defendant entered a plea of not guilty to each count of the information.
Trial was to a jury which found the defendant guilty on each count and found the value of the stolen property to be $31.00.
Defendant's court appointed attorney filed a motion for a new trial, urging as reasons therefor twelve alleged procedural errors in the trial of the cause. This motion was denied, application for probation denied, and the defendant sentenced to serve a term of six months in the El Paso County jail on his conviction of petit larceny, and on completion of said term to serve an additional period of not less than six and one-half years, and not more than eight years, in the Colorado Penitentiary on his conviction of burglary.
The defendant, setting forth his indigency, contemplating review by this court, requested a free transcript of all proceedings had in the trial court. He also requested an order of the trial court "appointing an attorney to prepare, lodge and argue this appeal before the Colorado State Supreme Court." Both requests were granted.
The defendant is here with his free transcript, by writ of error seeking reversal. He appears here pro se. His court appointed attorney does not appear here, and the record before us contains no explanation for his non-appearance.
The defendant urges as reasons for reversal the same twelve procedural points that were urged by his counsel in seeking a new trial.
At no stage of the proceedings, except in entering a plea of not guilty, has the defendant contended or intimated that he is not guilty. This is understandable when we find from the record that he admitted the break in and larceny to several officers on several occasions, directed the officers to a locker in a bus station where he had placed the loot and where the loot was found, and having been identified as being of the kind and description taken from the Charcoal Burger Cafe at the time of the break in, was admitted in evidence.
Defendant's guilt was established beyond a reasonable doubt. All of the evidence confirms defendant's detailed admissions of the break in and larceny.
We have carefully considered each of the alleged procedural errors and find no merit in any of them.
The judgment is affirmed.
McWILLIAMS, J., does not participate.